EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Hertzler on 2/4/2022.

The application has been amended as follows: 

1. (Currently Amended) A shoe comprising: 
a first forming portion provided on a medial side and a second forming portion provided on a lateral side across a central opening formed forward from a foot insertion portion of an upper on each of which a string passing portion is formed; 
a first support member having a tip end of which is fixed to the second forming portion, including a first string passing structure provided at the tip end, and extending downward so as to abut a medial side of foot; 
a second support member having a tip end of which is fixed to the first forming portion, including a second string passing structure provided at the tip end, and extending downward so as to abut a lateral side of the foot; 
a shoelace which passes through the string passing portion and continuously passes through the first and second string passing structures; and 
wherein the tip end of the first support member is located at a position forward of the tip end of the second support member along a longitudinal direction of the shoe, or the tip end of the second support member is located at a position forward of the tip end of the first support member along a longitudinal direction of the shoe.  

2. (Original) The shoe according to claim 1, wherein the first and second forming portions include a reinforcing structure for reinforcing the string passing portion.  



4. (Previously Presented) The shoe according to claim 1, wherein the first and second support members include a belt-shaped portion.  

5. (Previously Presented) The shoe according to claim 1, wherein a low stretching portion having a lower width direction stretching property than surroundings is provided in a corresponding area corresponding to a longitudinal center of the first and second string passing structures out of the first and second forming portions.  

6. (Previously Presented) The shoe according to claim 1, wherein a low stretching portion having a lower width direction stretching property than surroundings is provided in a fixing area in which the first and second string passing structures are fixed out of the first and second forming portions.  

7. (Previously Presented) The shoe according to claim 1, wherein a rigidity reduced portion having lower rigidity than surroundings is provided in a longitudinal direction intermediate area of at least one of the first or second support member.  

8. (Original) The shoe according to claim 7, wherein the rigidity reduced portion includes a cutout or a flexible portion more flexible than surroundings.  

9. (Previously Presented) The shoe according to claim 1, wherein the first and second support members include a longitudinal width changing portion a longitudinal width of which gradually increases downward.  

10. (Previously Presented) The shoe according to claim 1, wherein lower areas of the first and second support members have different stretching properties.  

11. (Previously Presented) The shoe according to claim 1, wherein the first and second support members are formed of a material having flexibility higher than flexibility of a material of the upper.  



13. (Original) The shoe according to claim 12, wherein base ends of the first and second support members are arranged above a lower end of the protrusion.  

14. (Previously Presented) The shoe according to claim 12, wherein a position regulator for regulating positions of the first and second support members is provided on an upper surface 3Application No. 16/609,438 Docket No. 021100-AC0001 of the shoe tongue.  

15. (Previously Presented) The shoe according to claim 2, wherein the first and second support members include a deformation suppressing structure for reinforcing the first and second string passing structures.  

16. (Previously Presented) The shoe according to claim 2, wherein the first and second support members include a belt-shaped portion.  

17. (Previously Presented) The shoe according to claim 2, wherein a low stretching portion having a lower width direction stretching property than surroundings is provided in a corresponding area corresponding to a longitudinal center of the first and second string passing structures out of the first and second forming portions.  

18. (Previously Presented) The shoe according to claim 2, wherein a low stretching portion having a lower width direction stretching property than surroundings is provided in a fixing area in which the first and second string passing structures are fixed out of the first and second forming portions.  

19. (Previously Presented) The shoe according to claim 2, wherein a rigidity reduced portion having lower rigidity than surroundings is provided in a longitudinal direction intermediate area of at least one of the first or second support member.  

20. (Previously Presented) The shoe according to claim 19, wherein the rigidity reduced portion includes a cutout or a flexible portion more flexible than surroundings.  

21. (Cancelled) 

22. (Previously Presented) The shoe according to claim 1, wherein the second support member is located at a position along a longitudinal direction of the shoe that coincides with a position of a part of an insole to abut a ball of the foot.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record would not be combinable to result in the claimed invention without substantial rearrangement and hindsight reasoning.
Specifically, the support members with a tip end on either the medial or lateral side with the opposite end on the other medial or lateral side with one support member forward of the other.
Schaeffer (USPN 6,925,734), Whitman (USPN 2,539,761), Flynn (USPN 2,182,843), McDonough (USPN 1,649,173) and Maccano (USPN 4,811,500), as well as any other reference of prior art of record, do not disclose, teach, or fairly suggest the combination as claimed; thus, such a combination would only be arrived at using improper hindsight reasoning using information and knowledge gleaned only from Applicant's disclosure.
Therefore, claims 1-20 & 22 have been determined allowable over the prior art because the combination as claimed would only be arrived at by improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732